Citation Nr: 0022281	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether an April 1969 rating decision, in assigning a 10 
percent rating for residuals of compression fracture of the 
third and fifth lumbar vertebrae, involved clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 administrative determination under the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  

A hearing was held before a hearing officer at the RO in 
April 1999, and the hearing officer's decision was entered in 
July 1999.  

The appeal was docketed at the Board in 1999.  


FINDING OF FACT

The lone error alleged by the veteran, relative to whether an 
April 1969 rating decision, in assigning a 10 percent rating 
for residuals of compression fracture of the third and fifth 
lumbar vertebrae, involved CUE, is not legally cognizable.  


CONCLUSION OF LAW

An April 1969 rating decision, in assigning a 10 percent 
rating for residuals of compression fracture of the third and 
fifth lumbar vertebrae, did not involve CUE.  38 U.S.C.A. 
§ 7105 (West 1991);  38 C.F.R. § 3.105(a) (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that in 1968 the veteran 
sustained compression fractures involving his third and fifth 
lumbar vertebrae.  Subsequent to service, when he was 
examined by VA in February 1969, the veteran related the 
details of his inservice back injury.  On physical 
examination, his "back" was noted to have "a normal contour"; 
no muscle spasm appeared to be present, and the veteran 
executed "all motions of the back normally."  Pertinent X-ray 
examination revealed "a compression fracture of the body of 
L-3 with anterior wedging of approximately 50%, irregularity 
of the body and some anterior protrusion with loose portion 
of bone involving the anterior upper aspect of L-5."  The 
pertinent examination diagnosis implicated lumbar compression 
fracture residuals.  Based on the foregoing, service 
connection was established for "residuals, compression 
fracture third and fifth lumbar vertebrae" in a rating 
decision entered in April 1969, at which time a 10 percent 
rating was assigned pursuant to Diagnostic Codes 5299-5292.  
Following pertinent notice, to include advisement of his 
appellate rights, to the veteran in May 1969, a Notice of 
Disagreement was not submitted within the subsequent year 
and, thus, the April 1969 rating decision became final.  See 
38 U.S.C.A. § 7105.  A final decision is accepted as correct 
in the absence of CUE.  See 38 C.F.R. § 3.105(a).  However, 
the veteran has alleged that the April 1969 rating decision 
involved CUE, and this is a matter for appellate 
determination.   

As his allegation of CUE, the veteran asserts that the "Note" 
to 38 C.F.R. Part 4, Diagnostic Code 5285, rather than 
allowing only a single disability rating based on either 
limitation of motion or ankylosis involving one spinal 
segment, in fact authorizes separate ratings for each 
demonstrable vertebral deformity within such spinal segment.  
Since there was evidence in VA's possession, when the above-
cited April 1969 rating decision was entered, which confirmed 
the existence of vertebral deformity involving his third and 
fifth lumbar vertebrae, he avers that separate 10 percent 
ratings, in consideration of the third and fifth lumbar 
vertebrae, should therefore have been assigned.  Accordingly, 
he avers that the April 1969 rating decision, in awarding 
only a 10 percent rating, involved CUE.

In considering the veteran's claim whether an April 1969 
rating decision, in assigning a 10 percent rating for 
residuals of compression fracture of the third and fifth 
lumbar vertebrae, involved CUE, the restatement of the then 
applicable cited "Note" and criteria of Diagnostic Code 5285 
(which remain in effect verbatim presently) would be helpful.  
The pertinent provisions of Diagnostic Code 5285 specify 
that, in the absence of spinal cord involvement (as inheres 
in the instant case), residuals of a vertebra fracture are to 
be rated "in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body."  A "Note" to such Code, in turn, specifies 
that "Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment."  

Insofar as the foregoing criteria was of bearing on the April 
1969 rating decision, the Board would observe, significantly, 
that the 10 percent disability rating then assigned was 
awarded notwithstanding that there was (based on the 
veteran's examination by VA in February 1969) no limitation 
of motion or muscle spasm referable to the veteran's lumbar 
spinal segment.  The thrust of the veteran's above-stated 
allegation of error is that since the cited "Note" to Code 
5285 forbids the assignment of more than one rating based on 
loss of motion or ankylosis for a given spinal segment, it by 
implication (in precluding more than one rating per spinal 
segment based on loss of motion or ankylosis) authorizes the 
assignment of separate additional evaluations for involvement 
of one or more vertebrae within a single spinal segment.  
However, such interpretation of the cited "Note" is untenable 
owing to two considerations.  First of all, the evaluation 
authorized in accordance with the "Note" is specifically 
predicated not on vertebral involvement/deformity within a 
given spinal segment but on "ankylosis" and/or "limited 
motion" referable to a given spinal segment.  In addition, as 
was observed in a Statement of the Case mailed to the veteran 
in February 1999, the logical outcome of the veteran's 
proffered interpretation of the cited "Note" is that if 
deformity existed with respect to all of the vertebral bodies 
of a spinal segment, a potential (aggregate) rating of 70 
percent may inhere with respect to only a single spinal 
segment.  Even ignoring the latter two considerations, the 
Board would respectfully point out that even where the 
premise of an error is accepted (in this instance, the mis-
application of the cited "Note"), CUE still does not exist 
absent a demonstration to a certainty (which showing the 
veteran has not, in any event, made) that, but for such 
error, a different result would have ensued.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  It is not the 
interpretation of the "Note" which would be determinative 
in this case; rather, it is the language in the body of Code 
5285 which would control.

Inasmuch as the veteran's above-cited (and lone ) allegation 
of error, i.e., that pertaining to the asserted mis-
application of the cited "Note" to Code 5285, does not, given 
the analysis set forth above and in view of Fugo, supra, 
comprise a cognizable claim of CUE involving the April 1969 
rating decision and since the law rather than the evidence is 
dispositive of the resolution of this issue on appeal, the 
claim of whether such rating decision, in assigning a 10 
percent rating for residuals of compression fracture of the 
third and fifth lumbar vertebrae, involved CUE, is without 
legal merit and is, accordingly, denied.  See Sabonis, supra. 


ORDER

An April 1969 rating decision, in assigning a 10 percent 
rating for residuals of compression fracture of the third and 
fifth lumbar vertebrae, did not involve clear and 
unmistakable error.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


